DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
2.	The specification of the disclosure is objected to because the layout of the specification is not compliant with the preferred layout for the specification of a utility application set forth below:
The following guidelines are suggested for the applicant’s use:
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).


Claim Objection
3.	Claims 1, 19 and 21 are objected to because of the following informalities:
Claim 1, line 9, change “generating a an audio output” into -- generating [[a]] an audio output --.
Claim 1, line 11, the recitation of the phrase “to hear these notes play via …” is vague. It is unclear whether “these notes” refers to the notes mentioned in step (v) or something else.
Claim 19 recites the limitation “the sensory stimulation of the user”. There is insufficient antecedent basis for this limitation in the claims.
Claim 21, line 3 recites the limitation “of the system”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.


Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the step (v) of “detecting user struck notes”. However, no functional relationship is defined between said “notes” and the “note events” in step (u). It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
Claim 1, line 11, the phrase "such as” renders the claims indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5, line 3, the phrase "may be” renders the claim indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 7, lines 3 and 4, the phrase "may be” renders the claim indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 15, line 4, the phrase "for example” renders the claim indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 17, line 2, the phrase "may either be” renders the claim indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 17, line 3, the phrase "or instead thereof” is vague or indefinite.
Claims 2-27 are rejected by virtue of their dependency on claim 1.



Claim Rejections - 35 USC § 101
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 26 drawn to a computer program itself is not a process, and without a non-transitory computer-readable medium carrying the program, the program instruction functionality is considered a nonstatutory functional descriptive material such as a piece of paper with printed program (MPEP 2106 and 351 OG 212, Feb 23, 2010). A non-transitory computer-readable medium is required, since a computer-readable medium itself covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of computer.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837